          Case 2:19-cv-00798-MJH Document 78 Filed 10/14/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHERYLANN BORGHETTI, et al.,                 )
                                             )
        Plaintiffs,                          )
                        v.                   )    Civil No. 19-798
                                             )
CBD USA GROWN, INC., et al.                  )
                                             )
        Defendants.                          )


                             ORDER AND FINDINGS ON DAMAGES

        On September 8, 2020, the Court found Defendants CBD USA Grown, Inc., KMA

Holdings Group, LLC, and Greenleaf Golden Enterprises, LLC (the Corporate Defendants) in

Default, and that Default Judgment against said Defendants was warranted. Op. and Order, Sept.

8, 2020, ECF No. 62. The Clerk of Courts entered Default against the Corporate Defendants on

September 11, 2020. ECF No. 66. An evidentiary hearing to determine Plaintiffs’ damages was

held on October 8, 2020. Plaintiffs, Cherlyann Borghetti and Peter Borghetti, each submitted

detailed Affidavits and Exhibits to support each of their request for damages. At the hearing,

based on said Affidavits and Exhibits, Plaintiffs’ counsel set forth a detailed request for damages

related to each Count in the Complaint. Counsel proffered the testimony of each Plaintiff, both

of whom were present at the hearing, in support of their request for damages

   I.      Damages Sought

        Peter Borghetti seeks damages from the Corporate Defendants’ violation of the

Pennsylvania Wage Payment and Collection law by failing to pay him unpaid salary and by

failing to provide him with a severance payment. Counts I and II. Peter Borghetti also claims

damages for the Corporate Defendants breach of their contractual obligation to reimburse him
           Case 2:19-cv-00798-MJH Document 78 Filed 10/14/20 Page 2 of 4




for business expenses, and to pay for healthcare as promised, resulting in personal healthcare

expenditures for which he seeks reimbursement. Count III.

         Cherlyann Borghetti seeks damages from CBD for breaching its contractual obligation to

pay her dividends, and for committing fraud, violating Pennsylvania state securities laws, and

violated Federal Securities law. Counts IV, VI, VIII, X, XII, and XIII.

         Finally, Peter Borghetti seeks damages from CBD for breaching its contractual obligation

to pay him dividends, and for committing fraud, violating Pennsylvania state securities laws, and

violated Federal Securities law. Counts V, VI, VII, IX, XI, XII, and XIII.

   II.      Findings on Damages

         Based on the evidence presented at the hearing, the Affidavits and Exhibits, and the

proffered testimony of Plaintiffs, the Court makes the following findings with respect to

damages.

         A. Peter Borghetti v. the Corporate Defendants

         With respect to Counts I, II, and III, asserted by Peter Borghetti against all three

Corporate Defendants, Peter Borghetti is entitled to the following damages:

                1. $17,300.70 in unpaid back wages;

                2. $112,500.00 in wages due under the employment contract;

                3. $6,492.24 in health insurance under the employment contract;

                4. $225,000 in salary due upon severance;

                5. $12,973.08 in health insurance due upon severance;

                6. $15,000 in whole life insurance due upon severance;

                7. $1,579.31 for unreimbursed business expenses; and

                8. $2,173.52 for reimbursement of out-of-pocket health insurance payments.



                                                   2
            Case 2:19-cv-00798-MJH Document 78 Filed 10/14/20 Page 3 of 4




          B. Cherylann Borghetti v. CBD USA Grown, Inc.

          With respect to Counts IV, VI, VIII, X, XII, and XIII, asserted by Cherlyann Borghetti

against CBD USA Grown, Inc., Cherlyann Borghetti is entitled to the following damages:

                 1. $20,000 the face value of stock amount due;

                 2. $10,000 in unpaid 2018 dividends;

                 3. $10,000 in unpaid 2019 dividends;

                 4. $10,000 of unpaid 2020 dividends: and

                 5. $2,000 representing an unpaid relinquishment bonus.

          C. Peter Borghetti v. CBD USA Grown, In

          With respect to Counts V, VI, VII, IX, XI, XII, and XIII, asserted by Peter Borghetti

against CBD USA Grown, Inc., Peter Borghetti is entitled to the following damages:

                 1. $70,000 the face value of stock amount due;

                 2. $10,000 in unpaid 2018 dividends;

                 3. $35,000 in unpaid 2019 dividends;

                 4. $35,000 of unpaid 2020 dividends: and

                 5. $7,000 representing an unpaid relinquishment bonus.

   III.      Conclusion

   As to Counts I, II, and III, Judgment in the amount of $393,018.85 will be entered in favor of

Peter Borghetti and against all three Corporate Defendants.

   As to Counts IV, VI, VIII, X, XII, and XIII, Judgment in the total amount of $52,000.00 will

be entered in favor of Cherylann Borghetti and against CBD USA Grown, Inc.

   As to Counts V, VI, VII, IX, XI, XII, and XIII, Judgment in the total amount of $157,000.00

will be entered in favor of Peter Borghetti and against CBD USA Grown, Inc.



                                                  3
           Case 2:19-cv-00798-MJH Document 78 Filed 10/14/20 Page 4 of 4




         An appropriate Judgment Order shall be entered.



IT IS SO ORDERED:


Dated:                                              _____________________________
                                                    Marilyn J. Horan
                                                    United States District Court Judge



cc:      CBD USA Grown, Inc. (by certified and regular mail)
         World Operation Center
         700 Horizon Drive, #117
         Cargo Building A, Foreign Trade Zone #33
         Pittsburgh, PA 15231

         KMA Holdings Group, LLC (by certified and regular mail)
         World Operation Center
         700 Horizon Drive, #117
         Cargo Building A, Foreign Trade Zone #33
         Pittsburgh, PA 15231

         Greenleaf Golden Enterprises, LLC (by certified and regular mail)
         World Operation Center
         700 Horizon Drive, #117
         Cargo Building A, Foreign Trade Zone #33
         Pittsburgh, PA 15231




                                                4
